DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in responsive to a preliminary filed on August 24, 2020. As directed by the preliminary amendment, claim 1, 14, and 17 were amended, no claim was cancelled. Thus, claim 1-19 are presently pending in this application.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. Therefore, the term “comprising”      ( line 1, abstract) should be changed to—including--
The abstract of the disclosure is objected to because “fig. 10” (last line of abstract) should be deleted to fix the typographical error.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 and 17 are objected to because of the following informalities: Claim 1, line 7 “said patient interface” should read –the oro-nasal patient interface—in order to provide consistence
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 17  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, line 17 and claim 17, line 12, the terms “ a glass transition temperature” and “non-photoreactive material” are a new matter that were not described in the specification file on 02/23/2018. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 and claim 17, line 6-7, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thornton (or D1)(US 20070006879 A1) in view of Abramson (US 20140352702 A1) and further in view of Popitz (US 5857460 A).
Regarding to claim 1, D1 disclose  an oro-nasal patient interface (10, Fig. 1A) for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient's airways including at least a patient's nares and mouth ([0013], line 14-17, which used a continuous positive air pressure (CPAP) system that is delivery gas at a positive pressure), wherein the patient interface is configured to maintain a therapy pressure in a range of about 4 cm H20 to about 30 cm H20 above ambient air pressure in use (Abramson teaches the CPAP system can deliver pressure between 4 and 30 cm H2O ([0037], line 14-16) . Therefore, it would be obvious for CPAP system to deliver a pressure in a range of 4 cm H2O to 30 cm H2O for optimal purpose), throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing (this device is used for “treating sleep disorder breathing” ([006], line 9-14), said patient interface (10, Fig. 1A) comprising:
a seal-forming structure (102, Fig. 1 A) including a face-engaging surface (a surface of 102 that is facing to the user’ face) that is personalised to the patient's facial contour ([0014], line 1-4, the mask is custom formed to for particular user) and to form a seal with the patient's face at least on or below the bridge of the patient's nose and between the patient's lower lip and on or above the patient's chin (see Fig.1A), the face-engaging surface including at least one nare port (one or more opening 112, Fig. 2A) shaped and sized to align with the patient's nares (see Fig. 2A, 112 is align with the patient’s nares); 
an anterior surface (second layer, 104, Fig. 1) including a connection port (200, Fig. 1A); 
wherein the seal-forming structure (102, Fig. 1A) is non-deformable in response to headgear tension or pressurised air received within the seal-forming structure (102 solidifies upon cooling, [0024], line 14-15); and
D1 doesn’t disclose  the seal-forming structure has a glass transition temperature above 100 degrees C and is formed of a non-photoreactive material
However, Popitz teaches the seal-forming structure (20, Fig. 1) has a glass transition temperature above 100 degrees C and is formed of a non-photoreactive material (Column 4, line 61-65, seal-forming structure 20 can be formed by polycarbonate plastic, which is the same material as applicant’s specification disclosed the seal-forming structure may be 3-D printed using ABS plastic or polycarbonate plastics ([0050], line 17-21)), thus  would have a glass transition temperature above 100 degree C and non-photoreactive).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the material of the seal-forming structure disclosed by D1 using polycarbonate plastic as taught by Popitz for the purpose of providing the seal-forming structure having a material that is strong, stiff, tough properties, and easy to 3-D printed. 
Regarding to claim 3, D1 discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 1, wherein the face- engaging surface (a surface of 102 that is facing with the user’ face) further comprises at least one mouth aperture (the size of opening, 114, Fig. 2A) positioned and shaped to align with the patient's mouth in a relaxed state ([0018] , line 14-17and Fig. 2A)
Regarding to claim 7, D1 discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 1, further comprising a plenum chamber (lower chamber 110, Fig. 2A) formed by at least the face-engaging surface and the anterior surface (formed by 104 and 102, Fig. 2A).
Regarding to claim 8, D1 discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 1, wherein the face- engaging surface has an upper lip contact region (106, Fig. 2A) to contact or form a seal with the patient's upper lip (See Fig. 2A) to form a nasal chamber (upper chamber 108, Fig. 2A) and a mouth chamber (lower chamber 110, Fig. 2A).
Regrading to claim 14, D1 discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 3, wherein the connection port (200, Fig. 1A) is positioned in front of the at least one mouth aperture (see Fig. 1A, the connection port is in front of the at least one mouth aperture).
Regarding to claim 17, D1 in view of Popitz discloses a method for manufacturing an oro-nasal patient interface (10, Fig. 1) for treating sleep disordered breathing ([006], line 9-14) at a pressure elevated above atmospheric pressure in a range of at least 4 cm H2O (Abramson teaches the CPAP system can deliver pressure between 4 and 30 cm  ([0037], line 14-16) . Therefore, it would be obvious for CPAP system to deliver a pressure in a range at least 4 cm H-2O for optimal purpose) the method comprising: 
personalizing  a face-engaging surface (a surface of 102 that is facing with the user’ face) to a patient's facial contour configured ([0014], line 1-4, the mask is custom formed to for particular user) to form a seal with the patient's face at least on or below the bridge of the patient's nose and between the patient's lower lip and on or above the patient's chin (see Fig. 1A), preferably proximal to the mentolabial crease, the face-engaging surface (a surface of 102 that is facing with the user’ face) including at least one nare port (one or more opening 112, Fig. 2A) shaped and sized to align with the patient's nares (see Fig. 2A, 112 is align with the patient’s nares);  and 
wherein the seal-forming structure is non-deformable in response to headgear tension or pressurised air received within the seal-forming structure (102 solidifies upon cooling, [0024], line 14-15); 
wherein the seal-forming structure (20, Fig. 1) has a glass transition temperature above 100 degrees C and is formed of a non-photoreactive material (as taught by Popitz’s Column 4, line 61-65, 20 seal-forming structure 20 can be formed by polycarbonate plastic, which is the same material as applicant’s specification disclosed the seal-forming structure may be 3-D printed using ABS plastic or polycarbonate plastics ([0050], line 17-21)), thus  would have a glass transition temperature above 100 degree C and non-photoreactive).

Claim(s) 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz  and further in view of McDonald (US 20060081243 A1).
Regarding to claim 4, D1 in view of Popitz discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 3, wherein the at least one mouth aperture (the size of opening, 114, Fig. 2A), but does not disclose a plurality of mouth apertures spaced apart across the distance of the width of the patient's mouth, the size and location of the plurality of mouth apertures are personalised to the patient's mouth breathing.
 However, McDonald teaches the at least one mouth aperture is a plurality of mouth apertures (60, Fig. 6B) spaced apart across the distance of the width of the patient's mouth (see Fig. 6B, 60 is spaced apart to each other ), the size and location of the plurality of mouth apertures are personalised to the patient's mouth breathing([0042], line 17-25, 60 can be any shape and size  to provide fluid to the user).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the at least one mouth aperture disclosed by D1 to include a plurality of mouth apertures taught by McDonald for the purpose to “feed or provide fluid to the user or for other function” ([0042] line 24-25).
Regarding to claim 5, D1 disclosed the oro-nasal patient interface according to claim 4, wherein the spaced apart mouth apertures (60, Fig, 6B) have a variable size ([0042], line 17-19, 60 can be any shape and size) ranging from larger centrally located apertures to smaller peripheral apertures. (see Fig 6B, it is large at the center and smaller at the size)
Regarding to claim 6, D1 discloses the oro-nasal patient interface according to claim 5, wherein the spaced apart mouth apertures are in the shape of circular holes or elongate horizontal slots. (see Fig. 6B, 60 are in circular holes or elongate horizontal slots)
Claim(s) 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz and further in view of Scheiner (US 20180318539 A1).
	Regarding to claim 9, D1 in view of Popizt discloses the oro-nasal patient interface (10, Fig. 1A) but does not discloses upper and lower headgear connection arms extending from the anterior surface.
However, Scheiner teaches upper and lower headgear connection arms (6160 and 6161 Fig. 8) extending from the anterior surface (6100, Fig. 8). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the anterior surface disclosed by D1 by adding upper and lower headgear connection arms taught by Scheiner for the purpose of allowing the mask capable of being secured to the patient’s head during use.
Regarding to claim 10, Scheiner disclosed the oro-nasal patient interface wherein the distal ends of the upper and lower headgear connection arms (6160 and 6161 Fig. 8) comprise elongate slots (see elongate slots, examiner annotated Fig. 8) to receive upper and lower headgear straps of a positioning and stabilising structure, respectively (6802, 6804, Fig. 8).

    PNG
    media_image1.png
    629
    700
    media_image1.png
    Greyscale

Regarding to claim 12, Scheiner discloses the oro-nasal patient interface according to claim 9, wherein the upper headgear connection arms (6160, Fig. 8) are personalised to a patient's facial contour (see Fig.8) and are shaped to direct an upper headgear tension vector of the upper headgear straps in direction between the patient's eyes and ears ([0179], line 4-6), the upper headgear connection arms (6160, Fig. 8) being spaced apart from the patient's skin when the patient interface is donned and when the upper headgear straps are tightened (see Fig.8, 6610 is space apart from the patient’s skin), the upper headgear connection arms are brought into contact with the patient's skin (see  Fig. 8).
Regarding to claim 13, Scheiner discloses the oro-nasal patient interface according to claim 9, wherein the lower headgear connection arms (6161, Fig. 8) are personalised to a patient's facial contour (see Fig. 8) and are shaped to direct a lower headgear tension vector of the lower headgear straps in a direction substantially parallel to the Frankfort horizontal direction ([0179], line 6-12) and avoid extending across the patient's ears (see Fig. 8), the lower headgear connection arms being spaced apart from the patient's skin when the patient interface is donned and when the lower headgear straps are tightened (see Fig. 8), the lower headgear connection arms are brought into contact with the patient's skin. (see Fig. 8)
Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz in view of Scheiner and further in view of Lane (US 5555569 A).
D1 in view of Popitz in view of Scheiner discloses the oro-nasal patient interface (10, Fig. 1A) according to claim 10, wherein the elongate slots (see examiner annotated above), but does not disclose a jagged sawtooth edge configured to grip the headgear straps.  
However, Lane teach the elongate slots (100 , Fig. 1) comprises a jagged sawtooth edge (103) configured to grip the headgear straps (102 and column 4 line 13-18). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the elongate slots disclosed by D1/ Popitz/Scheiner  such that the elongate slot includes a jagged sawtooth edged, as taught by Lane,  for the purpose of providing suitable means for “gripping the trap and preventing the strap from sliding” (see column 4, line 14-15).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz in view of Hocking (US 20190175863 A1).
Regarding to claim 15, D1 discloses the oro-nasal patient interface (10, Fig. 1) according to claim 1, wherein the connection port (200, Fig. 1) but does not disclose the connection port is configured to releasably connect with a rotatable vented elbow.
However, Hocking disclosed the connection port (see the connection port in examiner’s annotated Fig. 2 below) is configured to releasably connect with a rotatable vented elbow (elbow 102 can be rotatable, [0088], line 1-8 ). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the connection port disclosed by D1 such that  the connection port having  a rotatable vented elbow as taught by Hocking for the purpose of  allowing the connection to be rotatable in any direction to make a user feel more comfortable especially when the user turns. 
    PNG
    media_image2.png
    809
    738
    media_image2.png
    Greyscale

Claim(s) 2, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz and further in view of Thornton (D2) (US 20080006273 A1)
Regarding to claim 2, D1 in view of Popitz discloses the oro-nasal patient interface according to claim 1, wherein the face-engaging surface (a surface of 102 that is facing to the user’ face) but does not disclose it personalised via a digitising process.
However, D2 teaches the face- engaging surface is personalised via a digitising process. (Fig. 4A-E and Fig, 2 using  multiple scanners to scan and collect data from the particular user facial. The process system performs one or more processing process and modify the data [0035]. Then, send the modify data to the fabrication system)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the process for the face-engaging surface disclosed by D1 in view of Popitz by using a digitizing process taught by D2 for the purpose of creating a custom medical mask for a particular user from the three-dimensional electronic model corresponding to unique facial of the particular user (see [0004]).
Regarding to claim 18, D1  in view of D2 discloses the method according to claim 17, further comprising initial steps of: capturing images of the patient's face ([0030], line 15-21); and generating a three-dimensional (3D) model using the captured images (“point-cloud model 40a that includes a cloud of three-dimensional coordinate data”, see [0030], line 15-21).
Regarding to claim 19, D1 in view of Popitz in view of D2 discloses the method according to claim 17, wherein the patient interface is manufactured using an additive manufacturing process ([0023], line 5-13, the mask is fabricated by using 3D printing process which is additive manufacturing process).
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Popitz and further in view of Ebers (US 5715814 A)
D1 in view of Popitz discloses the oro-nasal patient interface according to claim 1, but does not disclose the face-engaging surface comprises a roughness surface portion proximal to the patient mouth.
However, Ebers teaches the face-engaging surface (the mask Fig, 1) comprises a roughness surface portion (1, Fig. 2A, column 2, line 15-19)  proximal to the patient mouth.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the face-engaging surface disclosed by D1 in view of Popitz  by providing a roughness portion taught by Ebers for the purpose of “reducing the pressure applied onto the mask and the face of the patient” (Column 2, line 8-10) and providing an uneven (rough) surface such that sticking of the mask to the facial skin of the patient is prevented without impairing the sealing function of the mask (Col. 2, lines 3-8).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYEN MINH VO whose telephone number is (571)272-6935. The examiner can normally be reached Mon - Fri:8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUYEN M VO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785